DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitations regarding the food product adapter being “secured” via a mounting bracket are being interpreted based on Figure 11 and Paragraph [0047] of the specification where “secured” means the force of gravity forcing the mounting bracket onto the platen(s).

Claim Objections
Claim 11 has been amended to correct the minor typographical error.  The objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The amendments dated 29 April 2021 have corrected the lack of written description for claim 17, thus the rejection under 35 U.S.C. 112(a) is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 has been canceled.  The rejection of Claim 14 under 35 U.S.C. 112(b) no longer applies.
Claim 17 has been amended to remove antecedent basis issues with “first food product adapter”.  The rejection under 35 U.S.C. 112 (b) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 17, 1, 4-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LEHMAN (US8367977) in view of LIN (EP2456339B1).
As to claim 17, LEHMAN teaches a vertical cooker, comprising: a vertically oriented cooking slot (Figure 1 teaches cooking slots (18).), wherein the vertically oriented slot has an top opening at a top end thereof and a bottom opening at a bottom end thereof (Figure 1 teaches the slots (18) have an opening at the top.  Figure 4 teaches a door (22) that can be moved to a drop position, thereby releasing the food products to drop out of the vertically oriented cooking slots.); a fixed platen positioned on a first side of the vertically oriented cooking slot; a movable platen positioned on a second, opposite side of the vertically oriented cooking slot from the fixed platen (Figure 1 and Col. 2, Lines 18-26 teach that two sets of heating elements (30, 32) have one movable and one fixed element.  Col. 2, Lines 42-43 teach that each heating element includes a platen.); and a movable door below the bottom opening of the vertically oriented cooking slot, wherein the movable door has a door opening therein (Figure 4 teaches a door (22) that can be moved to a drop position, thereby releasing the food products to drop out of the vertically oriented cooking slots.), wherein the movable platen is positionable in a first position to clamp the food product to the first food product adapter and to compress the food product and the movable platen is positionable in a second position to unclamp the food product from the first food product adapter (Figure 1 and Col. 2, Lines 18-26 teach that the two sets of heating elements (30, 32) have one movable element and one fixed element.  Col. 2, Lines 34-37 teach that the heating elements (30, 32) are brought together to contact the food product to enable heating.  Col. 5, Lines 40-44 teach the assemblies are moved away from one another to release the food product.  See the combination with LIN for the use of a food product adapter.), and the movable door moves in conjunction with the movable platen (Col. 5, Lines 16-23 teach the use of an electronic control to coordinate the actions of the heating assembly and product door, thus they are connected electronically.  Col. 5, Lines 37-44 teach that the door and heating assembly are moved automatically after a desired period of time, such that they work “in conjunction” to perform the dropping of the food item.), so that when the movable platen is in the second position, the door opening is aligned with the bottom opening, so that the food product passes therethrough. (Figure 4 teaches a door (22) that can be moved to a drop position, thereby releasing the food products to drop out of the vertically oriented cooking slots. Col. 4, Lines 53-57 teach that the door (22) moves to a drop position where exit openings (62) are aligned with the slots (18) and the food product can fall by gravity to the tray (66).  Col. 4, Lines 62-65 teaches the door can be automatically controlled based on the heating cycle of operation.)
LEHMAN does not explicitly disclose a first food product adapter removably inserted into the opening, so that it is within the vertically oriented cooking slot, wherein the first food product adapter comprises a surface having a plurality of grooves that are oriented vertically when the first food product adapter is in the vertically oriented cooking slot, or clamping food in a food product adapter.
However, LIN teaches a first food product adapter removably inserted into the opening, so that it is within the vertically oriented cooking slot (Figure 10 teaches a foot product adapter (210) that can be inserted into a slot of a vertical grill device (100).  Paragraph 0017 teaches the rack is placed in the cooker, so it can be removed.), wherein the first food product adapter comprises a surface having a plurality of grooves that are oriented vertically when the first food product adapter is in the vertically oriented cooking slot (Figure 10 teaches grooves (areas between vertical posts/wires) that will be oriented vertically when the adapter (210) is inserted into the slot of the grill (100).), or clamping food in a food product adapter. (LIN, Paragraph 0022 teaches that the two sides of the rack (211, 212) are deformable to better clamp the food.  The combination of the food product adapter of LIN with the movable elements of LEHMAN results in a clamping of the food product adapter and thus a clamping of the food.)
One of ordinary skill in the art would have been motivated to combine the food product adapter of LIN with the vertical grill of LEHMAN in order to keep food from touching the internals of the grill and keep the grill clean (LIN, Paragraph 0020) and to better clamp and locate the food of different thicknesses during cooking (LIN, Paragraph 0022).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the food product adapter of LIN with the vertical grill of LEHMAN because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 1, LEHMAN in view of LIN teaches the vertical cooker of claim 17, wherein the first food product adapter includes a mounting bracket connected to the surface (LIN, Figure 10 teaches mounting brackets (241, 242) that extend horizontally off the adapter (210) and thus would sit on the platens of LEHMAN.), and the mounting bracket is secured to one of the fixed platen and the movable platen when the first food product adapter is in the vertically oriented slot. (LIN, As noted above in “Claim Interpretation”, the securing of the application is related to gravitational force holding the mounting bracket down onto the platen.  The mounting brackets (241, 242) of LIN have a curved surface that will achieve the same “securing” via gravitational force.  Paragraph 0017 teaches the adapter is supported from falling into the cabinet during cooking.) LIN also discloses the use of the two part adapter with a multi-slot vertical cooking device in Figure 5.

As to claim 4, LEHMAN in view of LIN teaches the vertical cooker of claim 17, wherein vertically oriented cooking slot has a curvilinear shape when viewed in a direction that is a direction in which the plurality of vertically oriented cooking slot extends. (LEHMAN, Col. 2, Lines 47-53 teach that the heating slots can be concave (interpreted as curvilinear).)

As to claim 5, LEHMAN in view of LIN teaches the vertical cooker of claim 17, wherein vertically oriented cooking slot has a square or rectangular shape when viewed in a direction that is a direction in which the plurality of vertically oriented cooking slot (LEHMAN, Col. 2, Lines 47-53 teach that the heating slots can be concave or flat.  Figure 1 teaches the slots can be rectangular.)

As to claim 6, LEHMAN in view of LIN teaches the vertical cooker of claim 17, wherein raised areas are positioned in the at least one of the slots or grooves, the raised areas configured to transfer a mark to the food product. (LIN, Figure 10 teaches raised areas (waves in the metal cross pieces) that are located in the grooves (areas between vertical posts/wires).  These raised areas are capable of transferring a mark on the product when clamped.)

As to claim 7, LEHMAN in view of LIN teaches the vertical cooker of claim 17, further comprising: a second food product adapter inserted into the vertically oriented cooking slot, wherein the second food product adapter comprises a second plurality of grooves oriented vertically when the second food product adapter is in the vertically oriented cooking slot. (LIN, Figure 10 teaches the rack (200) has two parts (211, 212) that are on each side of the slot in the grill (100).  When inserting the rack (200), both “food product adapters” of LIN will be inserted and sit via gravity on the top edge of the cooking surface.  Figure 10 also discloses that both sides of the rack (200) have the same vertically disposed grooves (areas between the vertical posts).)

As to claim 8, LEHMAN in view of LIN teaches the vertical cooker of claim 7, wherein the second food product adapter comprises a second mounting bracket, wherein the second mounting bracket is secured to one of the fixed platen and the (LIN, Figure 10 teaches the rack (200) has two parts (211, 212) that are on each side of the slot in the grill (100).  When inserting the rack (200), both “food product adapters” of LIN will be inserted and sit via gravity on the top edge of the cooking surface, which is the platens of LEHMAN.)

As to claim 9, LEHMAN in view of LIN teaches the vertical cooker of claim 7, wherein the second food product adapter is removably positioned inserted in the vertically oriented cooking slot. (LIN, Paragraph 0017 teaches the rack is placed in the cooker, thus it can be removed.  LIN is silent on a permanent placement of the rack.)

As to claim 10, LEHMAN in view of LIN teaches the vertical cooker of claim 7, wherein the first food product adapter is secured to the fixed platen, and the second food product adapter is secured to the movable platen. (LEHMAN, Figure 1 and Col. 2, Lines 18-26 teach that two sets of heating elements (30, 32) have one movable and one fixed element.  LIN, Figures 1 and 10 teach that the rack has handles (241, 242) that extend in a horizontal direction and impact the top of the heating device.  Using the adapter (200) of LIN with the vertical cooker of LEHMAN results in the handles of LIN impacting one each of the movable and fixed platens when placed in the slot.)

As to claim 11, LEHMAN in view of LIN teaches the vertical cooker of claim 17, wherein the first food product adapter includes a plurality of protrusions that extend in the same direction that the plurality of grooves extend, wherein at least one of the (LIN, Figure 10 teaches protrusions (waves in the metal cross pieces) that are located in the grooves (areas between vertical posts/wires) that extend vertically.  These protrusions do not impact either cooking surface when placed in the slot due to them protruding into the opening between the two food product adapter sides (211, 212).)


As to claim 16, LEHMAN in view of LIN teaches the vertical cooker of claim 17, wherein the food product adapter is sized and dimensioned for supporting at least one of hot dogs, chicken fingers, fish sticks, cheese sticks, jalapeno poppers, pot stickers, chicken nuggets, chicken strips, egg rolls, bratwurst, kielbasa or polish sausage, chicken sticks, potato sticks, fish nuggets, and potato wedges. (LIN, Figure 10 teaches the food product adapter sides (211, 212) are capable of fitting any of the claimed food items.)


 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LEHMAN (US8367977) in view of LIN (EP2456339B1), as applied in claim 17, further in view of Lehman ‘463 (US20150107463).
As to claim 12, LEHMAN in view of LIN teaches the vertical cooker of claim 17, where food products are loaded into a food product adapter in a vertical grill. (Lehman, Figure 1 teaches a vertical grill (10) with slots (18) where food products are inserted from above.)
LEHMAN in view of LIN does not explicitly disclose a food product loader, the food product loader including at least one food product adapter sized and dimensioned to position the food product for direct transfer from the food product loader to the plurality of slots or grooves of the food product adapter positioned in the one of the plurality of vertically oriented cooking slots.
However, Lehman ‘463 teaches a food product loader, the food product loader (44) including at least one food product adapter (loader unit slots (48)) sized and dimensioned to position the food product for direct transfer from the food product loader to the plurality of slots or grooves of the food product adapter positioned in the one of the plurality of vertically oriented cooking slots. (Paragraph 0021 teaches the loader unit (44) positions the slots (48) above the cooking unit, then opens a delivery door (50) and drops the food products (26) form the loader slots (48) to the grill slots (82).)
One of ordinary skill would have been motivated to apply the known food loader technique of Lehman ‘463 to the vertical grill device of Lehman in order to provide a food loading system for simultaneous parallel cooking with rapid unloading of the food product. (Lehman ‘463, Paragraph 0023)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known food loader technique of Lehman ‘463 to the vertical grill device of Lehman because it has been held to be prima .
Response to Arguments
Applicant’s arguments, see remarks, filed 29 April 2021, with respect to the rejection of Claim 17 under 35 U.S.C. 112 (a) have been fully considered and are persuasive.  The rejection of Claim 17 under 35 U.S.C. 112 (a) has been withdrawn. 

Applicant's arguments filed 29 April 2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive.
Applicant provides remarks accompanying the amendment to Claim 17 against LEHMAN (US8367977), specifically that it does not teach “that product door 22 moves in conjunction with heating element 30” and “that when movable platen moves to the second position, the door opening is aligned with the bottom opening”.  Examiner has reviewed the remarks but respectfully disagrees.  “In conjunction” is being interpreted as meaning “together”.
As to the “in conjunction” limitation, LEHMAN, Col. 5, Lines 16-23 teach the use of an electronic control to coordinate the actions of the heating assembly and product door, thus they are connected electronically.  Col. 5, Lines 37-44 teach that the door and heating assembly are moved automatically after a desired period of time, such that they work “in conjunction” to perform the dropping of the food item.  The two structures work together to perform the task.
As to the “alignment” limitation, LEHMAN, Figure 4 teaches a door (22) that can be moved to a drop position, thereby releasing the food products to drop out of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited form.
LEHMAN (US 20150107464 ) teaches the product door moving in response with the food being completed (¶0016).
VELTROP (US 20060261056) teaches a product door (Figure 7, Item 46) positioned below a movable (44) and fixed (42) heating platen, that moves simultaneously with the platen (¶0046) to drop the food product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5 May 2021